Citation Nr: 1436665	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  12-27 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines



THE ISSUES

1.  Entitlement to nonservice-connected disability pension benefits.

2.  Entitlement to an initial rating greater than 40 percent for bilateral hearing loss.

3.  Entitlement to an effective date earlier than January 10, 2013 for the award of service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The appellant had recognized guerrilla service from February 25, 1945 to August 31, 1945, and service with the Philippine Army from September 1, 1945 to February 22, 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The issues of entitlement to service connection for an acquired psychiatric disability and whether new and material evidence has been received to reopen the claims of entitlement to service connection for blindness, pneumonia, body weakness, and osteoarthritis were filed by the appellant in July 2014, but have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board observes that additional evidence has been associated with the appellant's claims file since the RO last considered his claim for nonservice-connected pension in June 2012, and a waiver of RO consideration of this evidence has not been provided by the appellant.  As discussed below, this evidence pertains to the appellant's bilateral hearing loss.  However, none of the evidence submitted has any bearing on the appellant's claim for entitlement to a nonservice-connected pension.  Accordingly, a remand for RO consideration of this evidence with regard to the claim for entitlement to a nonservice-connected pension would serve no useful purpose.

The issues of entitlement to a higher initial rating for bilateral hearing loss, and entitlement to an earlier effective date for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The appellant's recognized guerrilla service from February 1945 to August 1945 and service with the Philippine Army from September 1945 to February 1946 is not qualifying military service for the purposes of entitlement to nonservice-connected pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected disability pension benefits are not met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 3.203 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law authorizes the payment of a pension to a veteran of wartime who has the requisite service and who is permanently and totally disabled from one or more nonservice-connected disabilities not due to a Veteran's own willful misconduct.  38 U.S.C.A. §§ 1502, 1521.  "Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e). 

A Philippine Veteran is limited by law to the award of a narrowly defined set of benefits.  Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation, and burial allowances, except for those inducted between October 6, 1945, and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.40(a), (b).  Service prior to July 1, 1946 in the organized military forces of the Government of the Commonwealth of the Philippines in the service of the Armed Forces of the United States, also referred to as United States Armed Forces in the Far East (USAFFE) and includes recognized guerilla service, is qualifying service for compensation, dependency and indemnity compensation, and burial allowance.  However, it is not qualifying service for VA pension benefits.  38 U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 3.40 , 3.41.  Recognized guerrilla service and reenlistments of Philippine Scouts in the Regular Army from October 6, 1945 to June 30, 1947 are also not included for pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (d), 3.203. 

Importantly, only service department records can establish if and when a claimant has qualifying active service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service department's findings are binding and conclusive upon VA.  VA does not have the authority to alter the findings of the service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

The appellant claims that he had qualifying service with the Philippine Army from August 1943 to February 1946.  In September 2009, the National Personnel Records Center (NPRC) confirmed that the appellant had recognized guerilla service from February 25, 1945 to August 31, 1945, and regular service with the Philippine Army from September 1, 1945 to February 22, 1946.  However, as noted above, pension benefits are not available for recognized guerrilla service.  38 U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 3.7, 3.40, 3.41, 3.203.  

Further, the appellant does not assert, and the record does not reflect, that he had service as a Philippine Scout or had other qualifying service such that the eligibility requirements delineated above would be satisfied; indeed, in a July 2012 statement, he acknowledged that he was not entitled to pension benefits.  38 U.S.C.A. §§ 107, 1521; 38 C.F.R. §§ 3.40, 3.41.  Accordingly, nonservice-connected pension benefits pursuant to Title 38, Chapter 15 of the United State Code are not warranted, as the appellant lacks the required military service to be eligible.  The Board notes that an unsuccessful claimant who believes there is reason to dispute the report of the service department or the contents of military records can pursue such disagreement with the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Otherwise, in cases such as these, where the law is dispositive, the claim must be denied because of the lack of legal merit or the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 


ORDER

Entitlement to nonservice-connected pension benefits is denied.


REMAND

Review of the record reflects that the appellant has recently perfected an appeal of the issues of entitlement to an initial rating greater than 40 percent for bilateral hearing loss and entitlement to an earlier effective date for the award of entitlement to service connection for bilateral hearing loss.  In that regard, an August 2013 rating decision awarded service connection for bilateral hearing loss and assigned a 40 percent evaluation, effective January 10, 2013.  In January 2014, the appellant filed a notice of disagreement contesting the rating and effective date assigned for bilateral hearing loss.  In May 2014, the RO provided the appellant with a Statement of the Case.  In July 2014, within one year of the issuance of the August 2013 rating decision, the appellant submitted a statement which the Board accepts as a substantive appeal to the August 2013 rating decision.  Accordingly, the issues of entitlement to an initial rating greater than 40 percent for bilateral hearing loss and entitlement to an earlier effective date for the award of service connection for bilateral hearing loss are properly before the Board.

However, since the RO last considered the appellant's claims in its May 2014 Statement of the Case, the appellant has submitted additional private treatment records and lay statements which may be relevant to these claims.  The appellant did not submit a waiver of RO consideration of this evidence, and is not currently represented.  Accordingly, the Board must return these claims to the RO for reconsideration with the additional evidence submitted by the appellant and issuance of a supplemental statement of the case.  38 C.F.R. § 19.31 (2013).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the appellant's claims for entitlement to an initial rating greater than 40 percent for bilateral hearing loss and entitlement to an earlier effective date for the award of service connection for bilateral hearing loss with consideration of all evidence in the claims file received since the May 2014 Statement of the Case.  If any claim remains denied, a Supplemental Statement of the Case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


